Suozzi, J. (concurring).
I agree with the majority’s holding that the plaintiffs herein were not terminated from service with the county, within the meaning of the contract between the Nassau chapter of the Civil Service Employees Association and the County of Nassau, by virtue of the creation of the unified court system as of April 1, 1977. Consequently, plaintiffs were not entitled to an immediate cash payment for all unused vacation and sick leave accumulated with the county as of March 31, 1977.
With respect to plaintiffs’ argument that court unification and, specifically, section 220 (subd 6, par [d]) of the Judiciary Law, affords them lesser terminal benefits than they would have had if court unification’ had not been enacted, and constitutes an unconstitutional impairment of their contract rights with the county, I also agree with the majority’s holding that any such attack on the court unification statute is premature and must await resolution at the time when plain*147tiffs are terminated from their service as court employees. It is only at that point that an exact and intelligent determination will be able to be made regarding any claim of impairment of contract rights, especially since some employees may receive greater terminal leave benefits by virtue of court unification than they would have received had unification not been enacted.
Despite my agreement with the majority’s holding, I am constrained to file this concurring opinion for the following reason:
In its opinion, the majority states that pursuant to section 220 (subd 6, par [d], cl [i]) of the Judiciary Law, any unused vacation days up to a maximum of 40, which must be transferred by county employees to the State when they become State employees, can only be used during their employment with the State for "future extended vacations”. In view of the holding that plaintiffs’ constitutional attack is premature, it is totally unnecessary at this juncture to discuss and determine the uses to which these transferred vacation days may be put during plaintiffs’ employment in State service. In any event, it is my view, contrary to that adopted by the majority, that these transferred vacation days, up to a maximum of 40, may be used by plaintiffs as credit toward any terminal leave benefits afforded by the State for unused vacation days, which at present, consist of a cash payment for accrued vacation time up to a maximum of 30 days (22 NYCRR 24.1 [b]).
Latham, J. P. and Cohalan, J., concur with Shapiro, J.; Suozzi, J., concurs in the result, with an opinion.
Order of the Supreme Court, Nassau County, dated February 16, 1978, reversed, on the law, without costs or disbursements, and plaintiffs’ motion for summary judgment denied; judgment is granted in favor of defendant (1) declaring (a) that persons employed by Nassau County as nonjudicial employees on March 31, 1977 were not terminated from service on that day and (b) that payment of accumulated vacation time and sick leave not transferred to the State did not become due and payable on April 1, 1977 and (2) otherwise dismissing the complaint.
Appeal from a further order of the same court, dated May 17, 1978, dismissed as academic, without costs or disbursements, in the light of the determination on the appeal from the order dated February 16, 1978.